 50DECISIONS OF NATIONALLABOR RELATIONS BOARDInternational Association of Machinists and AerospaceWorkers,AFL-CIO,and its agent,Juan L.MaldonadoandGeneral Electric Company CircuitProtectiveDevicesDepartment,CaribePlantOperations;General Electric Power Products, Inc.,GeneralElectricCircuitBreakers,Inc.Case24-CB-728March 18, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, ANDKENNEDYOn September 29, 1970, Trial Examiner Maurice S.Bush issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondents filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner as modified herein.We are not persuaded, on the instant record, thatthe individual responsibility of Respondent Maldona-do, Grand Lodge representative of the International,for the acts otherwise attributable to the Union, hasbeen shown. Accordingly, we shall, and hereby do,dismiss the complaint as to Respondent Maldonado.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that the Respondent, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the Trial Examiner'sRecommended Order as so modified:1.Delete the line, "1. Cease and desist from:", andsubstitute the following:1.Cease and desist from restraining or coerc-ingemployees of General Electric CompanyCircuitProtectiveDevicesDepartment,CaribePlant Operations;General Electric Power Prod-ucts,Inc.,orGeneral Electric Circuit Breakers,Inc., in the exercise of their rights as guaranteed inSection 7 of the Act (including the right to refrainfrom joining or assisting International AssociationofMachinistsandAerospaceWorkers,AFL-CIO) by.2.Substitute the attached notice for the TrialExaminer's notice.3In footnote 13 of the Trial Examiner'sDecision,substitute"20" for "10" days.iThe Respondent excepted to certain of the credibility findings madeby the Trial Examiner It is theBoard's established policy, however, not tooverrule a Trial Examiner's resolutions with respect to credibilityunless, asisnot the case here, a clear preponderance of all the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91NLRB 544. enfd 188 F 2d 362 (C A 3) In affirming his finding asto the credibility of witnesses Timoteo Cruz and his wife, Aurora Reyes,however, we do not rely on the Trial Examiner's inference,unnecessaryunder the circumstances that their daughter. Maria Cruz, was not called tocorroborate their testimony because she feared bodily harmAPPENDIXNOTICE TOEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentSection 7 of the National Labor Relations Actguarantees all employees the right to join and assistlabor unions and also the right, with certain excep-tions, to refrain from joining and assisting laborunions, and to refrain from participation in unionactivities, including strikes.WE WILL NOT restrain and coerce the employeesofGeneral Electric Company Circuit ProtectiveDevicesDepartment, Caribe Plant Operations;General Electric Power Products, Inc., and Gener-al Electric Circuit Breakers, Inc., in the exercise oftheir Section 7 rights.More specifically:WE WILL NOT inflict or threaten to inflict bodilyharm upon any nonstriking employees of theabove-named Companies.WE WILL NOT cause damage to the automobiles,buses, or other property used by the nonstrikingemployees of the above-named Companies tocarry on their business operations.WE WILL NOT attack the homes of nonstrikingemployees or other employees of the above-namedCompanies who fail or refuse to support the189 NLRB No. 10 INTERNATIONAL ASSOCIATION OF MACHINISTSInternational Association of Machinists and Ae-rospaceWorkers,AFL-CIO, and its agents,including Juan L. MaldonadoWE WILL NOT injure or attempt to attack andinflictbodily harm on any of the nonstrikingemployees or other employees of the above-namedCompanies by any means, including the use ofincendiary devices, rocks, or clubs.WE WILL NOT block the ingress or egress ofcompany officials, supervisors, or other employeesof the above-named Companies or harass andthreaten them while they are going to or from theplants of the said CompaniesWE WILL NOT allow large numbers of ourmembers or strikers to pursue and threatennonstrikingemployees of the above-named Com-panies who fail or refuse tojoin or engage in any ofour union activities.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of their rightsunder the National Labor Relations Act.INTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACEWORKERS,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Seventh Floor Pan Am Building, 255 Ponce deLeon Avenue, Box UU, Hato Rey, Puerto Rico 00919,Telephone 809-765-0404.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMA[,RiCE S. BUSH, Trial Examiner This is the secondtime within the current year that the above-named Unionand its agent Maldonado,Respondents,have been on trialbefore a Trial Examiner for a violation of Section 8(b)(1)(A)of the National Labor Relations Act on charges of strikemisconduct against the nonstriking employees of theabove-named Companies,the Charging Parties,arising outof a strike which commenced on October 28, 1969. Thestrike was still in progress at the time of the trial herein inApril 1970The trial in the first case, Case 24-CB-718, took placebefore Trial Examiner Owsley Vose in Puerto Rico in51January 1970 On April 7, 1970, Examiner Vose issued hisDecision in the case in which he found the Union andMaldonado in violation of Section 8(b)(1)(A) of the Act byreason of numerous acts of strike misconduct from October29 through various dates in November 1969 and issued arecommended cease and desist order thereon The Boardon June 25,1970,adopted Examiner Vose's findings,conclusions,and cease-and-desist order as reported in 183NLRB No. 126.The present Trial Examiner takes full official notice ofthe Board's decision in the first case and incorporates allthe findings of facts and conclusions herein, insofar aspertienent, as though fully set forth in this Decision.The instant case involves alleged incidents of strikemisconduct in the subsequent months of December andJanuaryThe complaint herein was issued on February 16, 1970,pursuant to a charge filed by the above-named Companieson January 23, 1970. The Unionfiled two separate answersto the complaint,one by Donald E. Wharton, grand lodgerepresentative of the Union,under date ofFebruary 25,1970, and the other by Louis P Poulton,associate generalcounsel for the Union, under date of March 2,1970. Uponmotion, the first answer was withdrawn and the secondanswer by Poulton allowed to stand as the Union's answerto the complaint.The answer admits theiurisdictional factsand certain other factual allegations but denies the allegedstrike misconduct.The case was tried before the appointed Trial Examinerover a period of 8 days between April 10 and 21, 1970, atHato Rey, Puerto Rico. Briefs were received from allparties on August 24, 1970,after numerous extensions oftime made necessary by grievous delays in the deliveries ofthe transcripts of testimony.The briefs,of which that ofcounsel for the Union is the longest and most detailed, havebeen carefully reviewed and consideredUpon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following-FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe ChargingParties-to wit,General Electric CompanyCircuitProtectiveDevicesDepartment,CaribePlantOperations;GeneralElectricPower Products,Inc., andGeneral Electric CircuitBreakers,Inc., hereinaftercollec-tivelyreferredtoastheCompany-are Puerto Ricocorporationsoperating plants at Palmer,PuertoRico,where theyare engaged in the manufacture of electricalproducts.Allthreecorporationsconstitutea singleemployer forthe purposes of this proceeding.During theyear precedingthe issuance of the complaint, the Companyhad morethan $50,000worthofmaterialsshipped to itsplant fromplaces outside of PuertoRico andduring thesame period shippedin excessof $50,000 work ofelectricalproductsto destinations outside of Puerto RicoAll three corporationsconstitutea single employer,havingits labor relationspolicies centrally formulated,controlled, and enforced.Upon the foregoingfacts,it is found thatthe Company isengaged in commerce within the meaning ofSection 2(6) 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (7) of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction over the unfair labor practicesalleged in the complaint.11THE LABOR ORGANIZATIONThe Respondent,International Association of Machin-istsand Aerospace Workers,AFL-CIO,hereinafter calledthe Union,isa labor organization within the meaning ofSection 2(5) of the ActIIITHE UNFAIR LABOR PRACTICESA Background FactsAn employee authorized strike broke out against theCompany on October 28, 1969, as a result of the frustrationand bitterness felt by the employees over the Company'slong failure to recognize and bargain with the Uniondespite the fact that the Union won two successiveBoard-conducted runoff elections held on August 15, 1967,and June 5, 1969 The frustration and bitterness resultedfrom the employees' feelings that the Company wasdeliberately postponing recognition of and bargaining withthe Union by its tactics of taking appeals at every stagefrom the results of two elections won by the Union. TheUnion finally attained Board certification on January 22,1970 The certification was reaffirmed on February 13, 1970,when the Board denied a company motion for reconsidera-tion of its certification. The certification culminated morethan 3 years of effort on the part of the Union to gainrecognition IBut even after its certification, the Union had greatdifficulty in getting the Company to meet with it forcollective bargaining. Despite requests for such collectivebargaining commencing with February 24, 1970, theCompany refused to meet with union representatives untilonly a few days before the trial herein began on April 10,1970The Company's initial failure to recognize and meetwith the Union after its certification resulted in unfair laborpractice charges by the Union against the Company Thecharges became the subject of a complaint in Case24-CA-2820 which was heard before the present Examinerin Puerto Rico on April 8, 1970, and resulted in a Decisionby me on July 30, 1970, in which it was found that theCompany by its failure to recognize and bargain with theUnion was in violation of Section 8(a)(5) of the Act. At thetime of the conclusion of the trial herein on April 21, 1970,the strike against the Company was still in progress.The Company operates two adjacent plants on commonpremises at Palmer, Puerto Rico 2 Before the strike, theCompany employed approximately 1,200 employees at itsplants, consisting of both men and womenAfter the commencement of the strike on October 28,1969, the Company attempted to operate its plants withnonstrikers, but immediately ran into strike misconductwhich hampered its operations As found by ExaminerVose in the earlier case, this strike misconduct consisted ofThe findings in the above paragraph are based on the findings in TrialExaminer Vose's Board-adopted Decision in Case 24-CB-718 (183 NLRBNo 126) in my hereafter mentioned Decision in Case 24-CA-2820, and inmy Decision herein and on inferences from findings of fact in all suchsources(1) the closing and padlocking the gates through whichemployees enter the plant; (2) the blocking of carscontaining company officials from entering a plant gate, (3)the throwing of stones at company officials after they hadattempted to cut open a gate to the plant, (4) attacks byrocks, clubs, and chains of automobiles carrying companyofficials through a plant gate; (5) the chasing of companyofficials leaving the plant and threats to them of bodilyharm, (6) threats against nonstrikers seeking to enter orleave the plant of bodily harm and to their families anddamage to their properties; (7) menacing employees seekingto enter or leave the plant with clubs, sticks, and chains, (8)striking employees seeking to enter or leave the plant withsticks and clubs and by throwing rocks, bottles, and othermissiles at them, (9) the chasing of nonstriking employeeswith threats of bodily harm; and (10) threatening anonstriking employee at his home with bodily harm 3In the instant case the strike misconduct alleged in thecomplaint was precipitated by the Company's inaugurationof a bus service on December 15, 1969, for its nonstrikingemployees to bring them into the plant from centralmeeting places and to return them after work to the samecentral places This as will be seen caused a violent reactionfrom the striking employees In anticipation of suchviolence, the Company boarded up the glass windows of thebuses so far as possible to prevent bodily harm to thepassengers from missiles thrown on the busesBStrike LeadersThe leader and person in charge of the strike has at alltimes been Juan L Maldonado who, along with theInternational Union, is a Respondent in this proceedingMaldonado is a grand lodge representative of theInternational; he is a professional union organizer and hasnever been an employee of the Company. In the earlierstrikemisconduct case,ExaminerVose found that"Maldonado personally participated in the blocking of thecompany officials' cars as they were attempting to enter theplant,Maldonado personally threatened nonstriking em-ployees as they were attempting to enter the plant, andMaldonado was present during numerous incidents ofmisconduct by pickets but did not protest or attempt in anyway to disassociate the IAM from what was going on"Examiner Vose further found that, "The conduct of thepickets on the picket line in the incidents [set forth in hisDecision] followed the pattern thus established, or followedthe example set by the acts of Maldonado himself "Examiner Vose further found that Nicolas Matta, astriking employee, was "the right hand man of Maldona-do " Examiner Vose's Decision shows that Matta wasinvolved in numerous acts of strike misconduct. ExaminerVose further noted that while Matta was engaged in strikinga nonstriking employee, Maldonado "stood by laughing."The record as detailed below will show that Mattalikewise engaged in extremely serious strike misconduct inthe subsequent period of time here involved.rA full description of the plant and grounds appears in TrialExaminer's aforementioned Decision in the prior caseAs found by Trial Examiner Vose in his Decision under "Conclusionsof Law INTERNATIONAL ASSOCIATION OF MACHINISTS53CChronology of Events1December 15, 1970-re paragraph VII(I) ofcomplaintAs heretofore noted, strike misconduct by the strikers ofa most serious nature started up again on December 15,1970,when the Company commenced to furnish bustransportation for the safe conduct of its nonstrikingemployees into and out of the plant pi emises The point ofpickup or discharge of passengers was a police station atRio Grande, a small town within a 10 or 15 minute drivefrom the plantAt the end of the December 15 workday about 4 00 p m ,two company buses picked up nonstrikers who had finishedtheir day's work for transportation to Rio Grande. JosefaLebron, a company employee of 14 years, was among thepassengers in the first bus to leave the premises of the plantLebron's credited testimony shows that as her bus left themain gate of the plant's premises, the bus, despite a policepatrol escort, was under continuous stone throwing attacksfrom striking employees on the picket line and in fivepursuing automobiles, three of which she recognized asbelonging to striking employees. The bus was also attackedby stone throwing persons standing in the grass along theroad as it traversed to Rio Grande From the bus shepositively recognized two of the stone throwing strikers inthe pursuing cars as Pablo Matos and Ignacio Agosto Oneof the rocks shattered a window pane in the bus and a flyingfragment cut Lebron on her chin and another fragment fellinto the eye of the girl sitting next to her When the busarrived at the police station in Rio Grande, there was athrong of about 100 strikers in front of the station Theypelted the nonstrikers with stones as they alighted from thebusesAmong the strikers who threw stones at thepassengers were Ignacio Agosto, Pablo Matta, and NicolasMatta who had arrived at the police station in theirpursuing automobiles simultaneously with the buses Mostof the nonstrikers made their way to the awaiting cars ofrelatives and friends, but a group of about 15 who had notransportationwere forced to take refuge in the policestation because of fear of being hit Lebron was one ofthese She sought to leave the station from time to time onfoot for her home but was unable to because of themenacing crowd of strikers outside On one such occasionshe was spotted by Ignacio Agosto who invited her to comeout so that he could break her neckItwas not until some 4 hours later about 8 30 p m thatthese nonstrikers were able to leave the police station buteven then could do so only in police cars which took themto their homes or neighborhoods A police car took Lebronto the edge of the neighborhood where she lived as it waspursued by a car of strikers including Nicolas Matta, PabloMatta. and another striker whose name Lebron could notremember The police car dropped Lebron off at a spotwhere her brother was waiting for her in his car and, as hedrove her home, his car was also pursued by the same car ofstrikersAfter Lebron got into her home, the strikers stoodoutside in front of her homeThe above findings are based on the credited testimonyof Josefa Lebron Respondent argues that Lebron'stestimony concerning the rock throwing incidents of theday in question should not be believed because of some"improbabilities" and some "inaccuracies" in her testimo-ny, such as the claim that the road on which the buses weretraversing from the plant to Rio Grande was not physicallywide enough to accommodate all of the striker-borneautomobiles Lebron said were following the buses andthrowing stones at them However, Lebron's demeanor andany fair reading of the transcript of her testimony leaves noroom for doubt that the bus she was in was stoned bystrikerson foot and in automobiles while the bus wasenroute from the plant to the police station in Rio GrandeThat is the basic fact whatever inadvertent inaccuraciesthere may be in Lebron's original observations of the eventsof the day or of her recollections of such events in hertestimony some 3 months laterRespondent also seeks to discredit Lebron's testimony bythe denials of various strikers named by Lebron as stonethrowers of any such conduct. Except in the case of PablitoAscencio, their denials are not credited. Although Lebronin her direct testimony named Ascencio as one of the stonethrowing strikers, her subsequent testimony shows that shedid this inadvertently and did not even realize that she haddone so until it was called to her attention by counsel forRespondent upon cross-examination. She then immediate-ly corrected her testimony to show that she had not seenAscencio engage in any stone throwing. Her forthrightnessinmaking this correction further fortifies the Examiner'simpression of the reliability of her testimonyIn other efforts to blunt Lebron's testimony, some of thestrikerscalledby the Union testified that contrary toLebron's testimony the large crowd of persons in thevicinity of the police station at Rio Grande when the busesof nonstrikers arrived were for the most part residents ofRio Grande, not strikers, who had gathered there becausethe police had beaten up two men and smashed up the carof another man, none of whom were employees, past orpresent, of the Company The Examiner does not give suchtestimony credence. The record is convincing that the largecrowd at or near the police station when the buses ofnonstriking employees arrived consisted mostly of strikersand members of their families protesting the Company'sbussing of its nonstriking employees and exhibiting theirextreme displeasure at the nonstriking employees forjeopardizing the success of the strike by continuing theiremployment with the Company during the course of thestrike.2December 17, 1969-re paragraph VII (2) ofcomplaintTwenty-two year old Maria Rosa Cruz is a nonstrikingemployee of the Company who lives with her parents attheir home located less than a 3-minute drive from thecompany plant The credited testimony of Maria's mother,Mrs Aurora Reyes, shows that she and other members ofher family, including Maria, were awakened a few minutesbeforemidnight on December 16, 1969, by several shotsfired outside their houseMrs. Reyes became very nervousand could not go back to sleep She remained by a windowoverlooking a small shack-like building below the housewhich was owned by the family and was formerly operatedby her husband as a roadside stand for the sale of roast pig 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDand alcoholic beverages Around 2 hours later she saw twomen approach the building and throw two fire bombs at thefront of the bar premises in an obvious effort to burn itdown. Her testimony shows that in the light of the bombshe was able to recognize one of the men as Nicolas Matta,the aforementioned striker who was strike leader Maldona-do's right-hand man in the conduct of the strike She wasable to identify Matta because he had patronized herhusband's bar and was also further known to her because,prior to the strike, he would occasionally drive herdaughter,Maria, home from work Her testimony showsthat the fire bombs caused a fire around the entrance to thebar which damaged that area, but did not otherwisedamage the single-story shack-like, single-room structureRespondent's only defense witness with respect to theabove-described fire bombing was strike leader Maldona-do.Not having been at the premises when it was firebombed on December 16, 1969, Maldonado confined histestimony solely to a claim that he went by the building inquestion almost every day for weeks both before and afterDecember 16 and that he did not see any difference in theappearance of the entrance to the bar building afterDecember 16 when the building was fire bombed as claimedby Mrs. Reyes. His testimony was obviously intended tothrow doubt on the claim that the structure had ever beenburned. To this end the Respondent introduced camerashots of the building taken by Maldonado during thecourse of the trial which show no conspicuous signs ofdamage to the building from fire. General Counselcountered this with rebuttal testimony by Mrs Reyes'husband,Timoteo.His testimony shows that he hadrepaired the fire damage to the building in recent weeks inpreparation for converting the building into a home for oneof his married daughters. Insofar as Maldonado's testimonyand his camera shots were designed to show that thebuilding in question had not suffered any fire damage, histestimony is not credited. The testimony of Mrs. Reyes andher husband conclusively establish that the building inquestionwas damaged by fire some 2 hours after themidnight of December 16, 1969 As noted above, Mrs Reyesidentified one of the two men who caused the fire asNicolasMattaMatta was not called as a witness Therecord is thus conclusive that Matta, a striking employeefound in the earlier proceeding to be Maldonado'sright-hand man, was one of the two men responsible for thefiring of the building It will be shown below that Matta, amonth or so later, was also involved in setting on fire acompany bus loaded with nonstriking employees shortlyafter it left the premises of the plant From the record as awhole, from Matta's failure to take the witness stand, andfrom the established fact that Matta is Maldonado'sright-hand man in the conduct of the strike, the Examinerfinds and concludes that Matta fire bombed the businessbuilding adjacent to the home of the parents of Maria RosaCruz in an effort to terrorize her into quitting heremployment with the Company as a nonstriking employee.Miss Cruz was not called on to testify although she wasaWhen called as a defense witness by the Union Mrs Matta gave hername as Alicio Ortiz it was not until her cross-examination that thewitness acknowledged that she was the wife of strike leader Nicolas MattaThere is some confusion in Miguelina's testimony as to whether theincident occurred after or before she and Carmen had stopped at the homehome at the time of the fire bombing. Under thesecircumstances, it is a natural assumption that Governmentcounsel would normally have called her to testify. It isinferred from the record as a whole that she was not calledas a witness because she was afraid to testify for fear ofbodily harm. The record supports the further inference thatMatta fire bombed the property of the parents of Miss Cruzas a warning to other nonstriking employees that they couldexpect similar acts of terrorism unless they gave up theiremployment with the Company during the course of thestrikeThe Examiner further finds and concludes that inasmuchasMatta was strike leader Maldonado's right-hand man inthe conduct of the strike the Union must be and is heldresponsible for the act of terrorism against the property ofthe parents of nonstriking employee Maria Rosa Cruz.3January5, 1970-re: paragraphVII (3) ofcomplaintCarmen Velazquez, the mother of two children, is anonstriking employee who resides in the town of RioGrande. She leaves her children with her parents who havea separate home in Rio Grande and picks them up at theend of each day's work for the return to her own home. Shereceives transportation by company bus between the plantand a central location in or near Rio Grande called Villosde Rio Grande from which she walks to her parents' homeOn January 5, 1970, as Carmen and another nonstrikingemployee, Mtguelina Medina, on returning from work, gotoff the bus at Rio Grande about 4:30 p.m and startedwalking towards Carmen's parental home, they wereapproached by a Volkswagen driven by striker AlfredoRodriguez who had two passengers, one of them a strikerlike himself,Mrs Alicia Matta,4 the wife of strike leaderNicolasMatta, and her father, Honario Ortiz, who worksfor the Puerto Rico Department of Labor and has neverbeen an employee of the Company From the inside of thecar, Rodriguez called to Carmen and told her that she was adirty strikebreaker and threatened to cut her face. Theabove findings are based on the joint testimony of CarmenVelazquez and Miguelina Medina.5 Medina's testimonyfurther shows that she almost always travels with Carmenon the company bus on the way back to Rio Grande at theend of the workday. On the day here in question sheaccompanied Carmen to the latter's parental home to pickup something there.For its defense, theUnion called the threeabove-mentioned occupants of the Volkswagen identifiedby Carmen and Miguelina. They admit that they were in aVolkswagen owned and driven by Rodnguez about 4:00p.m on the day here in question and that they had had anencounter with some women who were on foot, but claimthat there was a group of them, not only two women, andthat Rodriguez, age 23, merely passed the remark, "Look atthe group of beautiful girls," loud enough to be heard onthe outside to which one woman took sharp offense byof Carmen's parents to pick up Carmen's children The Examiner acceptsCarmen s version that the incident happened on the way to her parentshomeHowever. the important thing is that the incident did happenwhether before or after the women had called at Carmen's parental hometo pick up the children INTERNATIONAL ASSOCIATIONOF MACHINISTS55replying obscenely to him. They further denied that theyrecognizedCarmen and Miguelina in the group. ThusRespondent'switnesses admit an encounter with someladies at the time and place here involved, but have anentirely different version of what occurred at the encounterthan that related by Carmen and Miguelina. The Examinerdoes not credit the version of the occupants of theVolkswagen as to what occurred at the encounter, not onlybecause of demeanor factors, but also because the versionof the incident by Carmen and Miguelina is the mostnatural to believe in view of the bitterness and hostility thisrecord and the prior record before Trial Examiner Voseshow that the strikers felt against the nonstriking employ-ees.Moreover, it is not very likely that young Rodriguezwould have passed kidding remarks about beautiful ladiestoMrs. Matta and her father who directly or indirectly wereso involved in the strike.The Examiner further finds and concludes that the threatmade by Rodriguez to Carmen was part of a continuingplan by the Union to intimidate nonstriking employees toquit their jobs with the Company.4.January 9, 1970-re: paragraph VII (5) of thecomplaintAn incidentsimilarto the above occurred to CarmenVelazquez on January 9, 1970, as she got off the companybus at the Villa De Rio Grande around 4:00 p.m. At thattime she was approached by a car driven by Alberto Ramosin which Gerardo Rodriguez and a man known only by thename of"Maternillo"were passengers.All three occupantsof the car were strikers.From the car Maternillo addressedCarmen and called her a strikebreaker and threatened tostrip her clothes off and even to burn her home.The above findings are based on Carmen's creditedtestimony.The Union called Alberto and Gerardo asdefensewitnesses.Although they differed sharply withCarmen as to where they saw her on the day in question,they admit that they had an encounter with her on that dateinRio Grande, but deny that Maternillo made any threatsto Carmen. Instead they testified that they all looked at herbecause she was carrying a weapon(a rod)and thatCarmen said to them, "What the hell are you looking atme?"Maternillo replied to her, "That was not anexpressionfor a lady, strike breaker." Alberto, age 37, andGerardo,age 27,had 11 and 6 years of employment with theCompany, respectively, prior to going on strike on October28, 1969. The record does not reflect Maternillo's age orlength of service with the Company prior to the strike, butthe evidence shows that he served on the picket line up tojust a few days prior to the trial herein in April 1970. TheExaminer does not credit their version of the encounterthey had with Carmen.6The Examiner further finds and concludes in the light ofthe entire record in this proceeding and in the priorproceeding that the threat made by striker Maternillo toCarmen in the presence of two other strikers was part of acontinuing plan by the Union to intimidate nonstrikingemployees to quit their jobs with the Company.5.January 8, 1970-re:paragraphVII (4) of thecomplaintOn the afternoon of Thursday, January 8, 1970. the daybefore the incident described above,a similar incidenthappened to nonstriking employee Tomas Sanchez Melen-dez, a man who appeared to be in his fifties who has beenworking for the Company since 1959. As he got off a bussome 2 miles from his home that afternoon after work, hewas approached by a group of strikers,one of whom,Hector Baez, threatened to put an end to the situation byforce of bombs and fire if Sanchez and others returned towork the following Monday. As will be shown below, acompany bus carryingnonstrikingemployees was actuallyfirebombed the following Monday, with resulting seriousbodily injuries to some of the nonstriking employeepassengers.?Baez admitstryingto talk to the nonstriking employees asthey got off the bus in an effort to dissuade them fromworking at the plant during the course of the strike, butdenies making any threats as stated by Sanchez against thenonstrikers.This denial byBaezwho worked for theCompany for some 10 years until the strike is not credited.But it is established through Baez'testimony that some ofthe nonstrikers on the bus were armed with knives andmachettes with which to defend themselves and that someof the strikers and nonstrikers,including Baez and Sanchez,were hauled by the police before a judge who said that thenonstrikers were justified in arming themselves,but refusedto issue anycriminal charges againstany of the peoplebrought before him because of lack of evidence of anyviolations of the law.The Examiner further finds and concludes in the light ofthe entire record in this proceeding and in the prior casethat the threat made by Baez to Sanchez was part of acontinuingstrategy by the Union tointimidate nonstrikingemployees to quit their jobs with the Company.6.January12, 1970-re: paragraphVII (6), (7),and (8) of the complaintOf all the incidents of strike misconduct here involved,themost violent took place on January 12, 1970, withresultingseriousbodilyfireburns to a number ofnonstriking employees.On that date about 4:15 p.m. anumber of buses transporting nonstriking employees out ofthe Company's plant approached the rear gate of the plantgrounds that leads directly into the community of Palmer.At that time there were about 100 strikers at the gate andalong the access road from the gate to State Road No. 3which is the main street of Palmer.As the second of acaravan of 6 company buses approached the spot wheremost of the pickets were,it came to a near stop in order to6The Examiner similarly does not credit the testimony of RupertoVazquez,calledby General Counsel to corroborate the testimony ofCarmen but who in fact contradicted her testimony in important aspectson the incident under discussion,as well as the testimony of Alberto andGerardo on the same incident.This does not,however,affect the admittedfact that an encounter did in fact occur between Alberto, Gerardo. andMaternillo.on the one hand, and Carmen,on the other.The witnessesdiffer only as to what was said between Carmen and Maternillo.As notedabove.the Examiner credits Carmen's version of the episode.7The findings of the above paragraph are based on the creditedtestimony of Sanchez. 56DECISIONS OF NATIONALLABOR RELATIONS BOARDmake a short turn to the left onto State Road No. 3 where aBaptist Church is located.Among the women on the second bus were nonstrikingemployees Monserrate Fuentes, Carmen Maria Diaz, andLuz A. Martinez. The composite testimony of these threeemployees show that as their bus neared the church,NicolasMatta, the aforementioned right-hand man ofstrike leader Maldonado, threw a can of inflammable fluidinto the bus through its door and a nearby open window,"drenching it and a number of its occupants. Immediately,another striker,William Rosario, who was standing next toMatta, threw a lighted object at the part of the bus that hadbeen drenched with the liquid 9 The bus immediately burstinto flames. At least four identified nonstrikers in the bus,besides other unidentified persons, were burned as a resultof the flames which engulfed the inside of the bus. Oneemployee, Zelmina Gonzalez Matta, was seriously burnedon her shoulders, back, and neck, while another nonstrikingemployee, Paulma Ramos Fuentes, was still hospitalized atthe time of the trial herein, some 3 months after theincident, as a result of the burns received in the bus As theoccupants fled from the burning bus, they were chased bystrikers carrying sticks and stones. Several sought refuge innearby houses where they became captives because of thetaunting threats of physical violence from strikers if theycame out. Finally they were evacuated und:: policeprotection around 7 p.m that night.On the same day around 5:30 p.m, Rosario, who hadparticipated in setting the bus on fire, was involved in afurther act of violence at the same scene At that time alarge caravan of cars of supervisory personnel coming fromthe plant reached the place where the bus had been burned.PersonnelManagerManuel Laborde Montanez wasdriving one of the cars and the car directly ahead of himwas being driven by Company Engineer Dale Wheeler.Laborde's credited testimony shows that as the cars werepassing by the church a man whom he didn't know at thetime but later positively identified as Rosario fromphotographs, smashed the windshield of the car driven byWheeler with a big poleWheeler also testified to theincident but was unable to identify the assailant becausethe event "happened so fast I put my arm up [over his eyes]ina reflex action." But just prior to the moment hiswindshield was smashed, Wheeler saw Franklin Luperoy, awell-known active striker, talking to a man at his side andpointing out by gesture to him Plant Manager Espersonwho was sitting alongside Wheeler in the latter's car.10The Union's first defense to the burning bus incident isthatGeneralCounsel's "witnesseswere not able todemonstrate clearly, without doubt, the responsibility ofMatta and Rosario " The short answer to this contention isthatMatta and Rosario were not called to deny theirresponsibility for the burning of the bus Thus thecomposite testimony of General Counsel's witnesses thatMatta and Rosario put the bus on fire is uncontested,stands undisputed, and is fully creditedxWhile most of the windows were boarded up from the outside withplywood to prevent breakage, the window here in question was not coveredand could be seen through" Juan Nieves an active striker was on picket duty at or near the sceneof the bus burning from I to 9 p m on the day of the burning Histestimony that he did not see Rosario at any time while on picket duty thatThe Union's second defense to the burning bus incidentis that "General Counsel failed to introduce any evidenceconnecting the incident to the Union." The circumstantialevidence clearly shows that the Union was responsible forthe fire bombing of the bus. The act took place virtually onthe picket line. Some 100 strikers were at the scene. The buscontained the hated nonstriking employees who werethreatening the success of the strike. One of the two menresponsible for the burning of the bus was strike leaderMaldonado's right-hand man, Matta. It was the responsi-bilityof the Union to have taken steps to avoid suchphysical violence from the picketers on the picket line.There is no evidence that it took any measures to preventviolence.The record as a whole fuither supports theconclusion that the Union condoned what was done inorder to frighten and scare the "strike breakers" intoquitting their fobs with the Company in order to force theCompany intoa settlement of the strike issues.As to the incident of Engineer Wheeler's smashedwindshield, the Union has three defenses. The first istestimony by striker Luperoy whom Wheeler had identifiedas being with the man who smashed his windshield whomLaborde identified as Rosario. Luperoy admits being in thegeneral area all day where the bus was burned but deniesthat he saw either Wheeler or Plant Manager Esperson orthat Rosario was around at all during the afternoon here inquestionwhen the bus was burned and Wheeler'swindshield was smashed. The Examiner does not creditLuperoy's testimony. The Union's second defense to thetestimony given by Wheeler and Laborde with respect tothe smashed windshield is that their testimony should notbe credited. The short answer to this defense is that Rosariodid not take the stand to deny that he had smashed thewindshield of Wheeler's car. The record stands undisputedthat someone smashed Wheeler's windshield on the dayhere in question. The testimony of Personnel ManagerLaborde that the smashing was done by Rosario is fullycredited The Union's third defense, here as in the burningbus incident, is that General Counsel "also failed toestablish any relation between this incident and the strikeor the Respondent [Union]." The connection of thesmashedwindshield to the strike and the Union'sresponsibility for the incident is inferred from the doublefact that Rosariois anactive striker and that he was a directparticipant with strike leader Matta in the fire bombing ofthe company busD.Maldonado's Involvement in the StrikeMisconductIn the earlier strike misconduct case against the Unionand strike leader Maldonado, Examiner Vose found, asheretofore indicated, that "Maldonado personally partici-pated in the blocking of the companyofficials'cars as theywere attempting to enter the plant, Maldonado personallythreatened nonstriking employees as they were attemptingday is not credited Similarly his testimony that he did not see Matta in thearea of the bus burning until an hour and a half or so after the bus wasburned is not creditedW The findings of the above paragraph are based on the compositetestimony of Wheeler and Laborde INTERNATIONAL ASSOCIATION OF MACHINISTS57to enter the plant, and Maldonado was present duringnumerous incidents of misconduct by pickets but did notprotest or attempt in any way to disassociate the IAM fromwhat was going on." Examiner Vose also found that, "Theconduct of the pickets on the picket line in the incidents [assetforth in his Decision] followed the pattern thusestablished, or followed the example set by the acts ofMaldonado himself."In the instant case there is no direct evidence thatMaldonado was personally involved in any of the incidentsor strike misconduct found herein or that he was evenpresent when these incidents took place.But the record, however, shows that Maldonado, as strikeleader, kept in close touch with the strikers as they engagedin strike activities through loyal strikers who reported tohim by telephone at regular intervals as to what was goingon. Thus the record shows that striker Pablito Ascenciokept Maldonado informed by telephone of what was goingon on December 15, 1969, the day the Company began totransport its nonstriking employees to and from its plants incompany buses as a regular procedure As shown above,the buses were stoned by strikers on their way home fromthe plant to Rio Grande and at Rio Grande where the busesstopped to dislodge its passengers. As the occupants left thebus they were pelted by the strikers with missiles of varioussortsAscencio telephoned Maldonado from Rio Grande totellhim what was happening there after the buses hadarrived and began to unload its passengers It is inferredfrom the record that after the first trial before TrialExaminer Vose which showed Maldonado's personalinvolvement in the earlier incidents of strike misconductthatMaldonado either on his own or more likely throughthe advice of counsel went underground during the periodher involved from which he directed the strike activitiesbehind the scenes through trusted aides but was nat reallyletting up on his original strategy of employing violence andthreats to intimidate the nonstriking employees to quit theirjobs with the Company and the Company to shut theirplants until a strike settlement was reached This is reflectedin the fact that incident after incident of strike violence andthreatsoccurredagainstnonstriking employees fromDecember 15, 1969, through January 12, 1970, withoutanything in the record to show that Maldonado didanything to stop such conduct On the contrary, the recordsupports the inference thatMaldonado condoned theunlawful conduct by his silence as there is no evidence thatMaldonado said or did anything in any way to disassociatehimself or the Union from the burning bus incident inwhich his right-hand strike aide, Nicolas Matta, took sucha prominent part by throwing a container of inflammablefluid into one of the company buses. There is no evidencethatMaldonado ever reprimanded Matta for the act oroffered any apologies to the Company for the incident orgave it any assurances that he would take all necessarymeasures to prevent a reoccurrence of such violence on thepart of the strikers The record in Case 24-CA-2820 showsthat the Union was dealing with a stubborn employer whowas determined to postpone union recognition andcollective bargaining as long as possible i i It is evident thatMaldonado knew this and was determined to use whateverforce necessary to bring the Company to the bargainingtable for serious bargaining. But the obdurateness on thepart of the company does not justify the strike misconductherein found.Maldonado and striker Ascencio in their testimonysought to attribute the stone throwing at company busesand its occupantsat RioGrande on December 15, 1970, topersons other than the strikers, such as university studentsympathizers The Examiner does not credit such testimo-ny. The record is overwhelming that the stone throwing wasdone by strikersFrom the record as a whole the Examiner finds andconcludes that the strikemisconduct herein found,following the pattern shown in the earlier case, isattributable to the Union and its strike leader Maldonado.EThe Law Governing Union Responsibility forStrikeMisconduct and ConclusionsThe law applicable for union responsibility for strikemisconduct by strikers has been well stated by TrialExaminer Vose in the earlier case as followsIt is settled that where .a picket line is the sceneof repeated acts of misconduct, to the knowledge of theunion conducting the picketing, the union has the dutyto take steps reasonably calculated effectively to curbthe misconduct, and failing this the union may be heldresponsible for resulting restraint and coercion ofemployees.Local 5881, United Mine Workers (GrundyMining Co) 130 NLRB 1181,1182 enfd 296 F 2d 734 (C A6):United Steelworkers of America (Vulcan-Cincinnati,Inc),137 NLRB 95, 98;Local 3, International Brother-hood of ElectricalWorkers etc (New Power Wire andElectric Corp),144 NLRB 1089,1091-1092, enfd. 340 F.2d71 (C A. 2);Teamsters Local 783, International Brother-hood of Teamsters (Coca-Cola Bottling Company ofLouisville),160 NLRB 1776, 1779;Congreso De UnionesIndustriales De Puerto Rico, Ind. (Gayley Rico Company),163 NLRB 448,450-453Furthermore, even as to conduct occurring outsidethe presence of acknowledged union agents and withoutthe knowledge of the union conducting the picketing,the union may be held responsible for such conductwhere it follows a pattern established by acknowledgedunion agents As held inInternationalWoodworkers ofAmerica,AFL-CIO (W T Smith Lumber Co),116NLRB 507, 508-509, enf. 243 F 2d 745 (C A 5).As to the misconduct by pickets. . .We agree withthe Trial Examiner that the Respondents were liabletherefore.However, unlike the Trial Examiner, we donot predicate such responsibility on the absence of anyevidence that any picket captain sought to prevent suchmisconduct. As it does not appear from the record thatany picket captains were in fact present on suchoccasions, we impute responsibility to the .Localforsuchmisconduct rather on the fact that itconformed to a pattern established by the officers andagents of that Local through their own unlawful acts ofI'In that noted case the present Trial Examiner as heretofore notedissued a Decision in which he found the Company in violation of Section8(a)(5) of the Act for failure to bargain with the Union as requested 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoercion and restraintMore recently the Board inTeamsters Local115,International Brotherhood of Teamsters (E J Lavino &Company),157NLRB 1637, stated the proposition asfollowsThis attitude of the Respondent's businessagent coupled with the restraint and coercionpracticedby the Union's picket captains issufficient to make the Union legally responsiblefor the restraint and coercion practiced by otherstrikerswho were but following the pattern laiddown by Respondent's agentsThat this proposition is applicable to conduct awayfrom the picket line, as well as on the picket line, isclearlystated inInternationalUnion of ElectricalWorkers, (The Sperry Rubber & Plastics Company),134NLRB 1713, 1724Under the above applicable law as applied to the findingsof strike misconduct found herein, the Examiner finds andconcludes that the Union and strike leader Maldonado arein violation of Section 8 (b)(1)(A) of the ActUpon the basis of the foregoing findings of fact and uponthe entire record in the case, the examiner makes thefollowingCONCLUSIONS OI LAWIBy permitting a group of strikers to attack a group ofnonstrikers being transported in company buses from theCompany's plant to their homes, the Union and Juan LMaldonado, grand lodge representative of the Union,engaged in restraint and coercion of employees in violationof Section 8(b)(1)(A) of the Act2.By permitting one or more strikers to approach theparental home of a nonstriking employee where she livedand there to throw fire bombs against the adjacent businessproperty of her father, the Union and Maldonado engagedinrestraintand coercion of employees in violation ofSection 8(b)(1)(A) of the Act3.By permitting a striking employee to threaten anonstriking employee with bodily harm to prevent her fromcontinuing to work during the strike, the Union andMaldonado engaged in restraint and coercion of employeesin violation of Section 8(b)(1) of the Act4By permitting a striking employee to warn andthreaten a nonstriking employee with the fire bombing ofcompany buses he used to enter and leave the Company'spremises unless he discontinued the use of such buses, theUnion and Maldonado engaged in restraint and coercion ofemployees in violation of Section 8(b)(1)(A) of the Act5.By permitting a striking employee to threaten anonstriking employee that her home would be burned if shecontinued to work at the company plant during the strike,theUnion and Maldonado engaged in restraint andcoercion of employees in violation of Section 8(b)(l)(A) ofthe Act6.By permitting two strikers to fire bomb a companybus transporting nonstriking employees shortly after thebus had left company premises and by further permittingthestrikerstopursue and threaten the nonstrikingemployees as they alighted from the burning bus withfurther attacks if they persisted in working at the plantduring the strike, the Union and Maldonado engaged inrestraint and coercion of employees in violation of Section8(b)(1)(A) of the Act7By permitting a striker to attack and break thewindshield of an automobile transporting supervisors andnonstriking employees, the Union and Maldonado engagedinrestraintand coercion of employees in violation ofSection 8(b)(l)(A) of the Act.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYIn view of the repeated and serious nature of the acts ofstrikemisconduct committed by the Respondent Unionunder the leadership of its agent Respondent Juan L.Maldonado in violation of Section 8(b)(1)(A) of the Act, anorderwillbe recommended to direct the Union andMaldonado not only to cease and desist therefrom, but alsoto cease fromin any other mannerrestraining or coercingemployees in the exercise of their Section 7 rights.ORDERUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, it is recommended that Respondent InternationalAssociationofMachinists andAerospaceWorkers,AFL-CIO, its officers, agents and representatives, andRespondent Juan L Maldonado, agent and grand lodgerepresentative of the said International Association ofMachinists and Aerospace Workers, AFL-CIO, shall:ICease and desist from(a) Inflicting or threatening to inflict bodily harm on anyemployee of the Company.(b)Causing damage to the automobiles, buses, or otherproperty used by the Company's employees to carry on theCompany's business operations.(c)Attacking the homes of nonstriking employees orother employees of the Company who fail or refuse tosupport the Respondents(d) Injuring or attempting to attack and inflict bodilyharm on any employee of the Company by any meansincluding the use of incendiary devices, rocks, or clubs.(e)Blocking the ingress or egress of company officials,supervisors, or other employees or harassing and threaten-ing them while they are going to or from the Company'splant or plants.(f)Allowing large numbers of its members to pursue andthreaten employees of the Company who fail or refuse tojoin or engage in any activity of the Respondents.(g) In any other manner intimidating, harassing, coercing,and restraining any employee in his right to refrain fromjoining in or supporting any union or other concertedactivity of the Respondent Union INTERNATIONAL ASSOCIATIONOF MACHINISTS592Take the following affirmative action which it isfound will effectuate the policies of the Act(a)Post in conspicuous places in its business office,meeting hall, and other places where it customarily postsnotice to its members, signed copies of the attached noticemarked "Appendix," together with a Spanish languagetranslation thereof.'2 Copies of said notice, together with aSpanish language translation thereof, on forms provided bytheRegional Director for Region 24, after being dulysigned by Respondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60consecutive days thereafter, in conspicuous places Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b)Mail to the Regional Director for Region 24 signedcopies of attached notice, together with a Spanish languagetranslation thereof, for posting by General ElectricCompany Circuit Protective Devices Department, CaribePlant Operations; General Electric Power Products, Inc.,and General Electric Circuit Breakers, Inc., if they arewilling, in places where notices to their employees arecustomarily posted Copies of said notice in Spanish and inEnglish, to be furnished by said Regional Director, shall,after being signed by the Respondent as indicated, beforthwith returned for disposition by him(c)Notify the Regional Director for Region 24, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.13General Counsel's motion that that part of his brief underthe caption "B Events in the Current Case" be consideredas an amended complaint is hereby denied. The motionlackstheparticularityrequiredofanymotion forconsideration.12 In the event that the Board's Order is enforced by ajudgmentof aUnited States Court of Appeals, the words in the notice reading "PostedBy Order Of The National Labor Relations Board" shall be changed toread "Posted Pursuant To A Judgment of the United States Court ofAppeals Enforcing an Order of the National Labor Relations Board '1 o In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director inwriting, within 10 days from the date of the Order, what steps Respondenthas taken to comply herewith "